DETAILED ACTION

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The last action dated 10/13/2022 was a final rejection that did not consider the amendments filed 7/11/2022. This action will replace the final rejection sent out 10/13/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 7 have been amended
Claims 1-13 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (JP2014004609) in view of Shiozaki et al (JPH10193164) in further view of Goth et al (DE102013001213).

With regards to claim 1, Kataoka et al discloses a method for improving a fatigue strength of a lap-welded joint (paragraph 0001, lines 1-3) in which a portion of a first steel material having a predetermined thickness and a portion of a second steel material having a predetermined thickness overlap with each other as overlapping portions (main plate 1 and upper plate 2), and an edge portion of the first steel material is welded to a front face of the second steel material with a weld zone extending along the edge portion (weld, Fig. 5b), and the second steel material is restrained from moving in a thickness direction of the second steel material, a portion of the overlapping portion of the second steel material is heated such that a melted portion (Fig.5b) is formed in the portion of the overlapping portion of the second steel material (Fig. 5b), the melted portion in the overlapping portion of the second steel material spaced from the weld zone extending along the edge portion as seen below:

    PNG
    media_image1.png
    286
    723
    media_image1.png
    Greyscale

Kataoka et al does not disclose wherein, when a direction perpendicular to an extending direction of the weld zone and parallel to the front face of the second steel material is defined as a reference direction, and while the lap-welded joint is restrained from moving in the reference direction, the first steel material is restrained from moving in a thickness direction of the first steel material and when forming the melted portion, the first steel material is restrained from moving in the reference direction at an end face of the first steel material opposite to the second steel material and the second steel material is restrained from moving in the reference direction at an end face of the second steel material opposite to the first steel material. 
Shiozaki et al teaches wherein, when a direction perpendicular to an extending direction of the weld zone and parallel to the front face of the second steel material is defined as a reference direction (the steel plate 2 was fixed with the jig 3, and MAG welding was performed along the edge of the temporarily fixed upper steel plate 1, paragraph 0016, lines 4-8), and while the lap-welded joint is restrained from moving in the reference direction the first steel material is restrained from moving in a thickness direction of the first steel material (steel plates 1 and 2 are stacked and fixed by a pressing jig, paragraph 0013, lines 3-6) and when forming the melted portion, the first steel material is restrained from moving in the reference direction at an end face of the first steel material opposite to the second steel material and the second steel material is restrained from moving in the reference direction at an end face of the second steel material opposite to the first steel material (each steel plates 1 and 2 are restrained by pressing jig on each side, Fig. 7).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Kataoka et al with the jig as taught by Shiozaki et al in order to perform a repeatable and proper lap welding method. 
Katoaka et al and Shiozaki et al does not teach the sub-portion being spaced from an edge portion of the second steel material that extends in the extending direction and being within the overlapping portion of the second steel material and the melted portion is formed to continuously extend in the extending direction. 
Goth et al teaches the sub-portion being spaced from an edge portion of the second steel material that extends in the extending direction (weld 14 of joined sheets 10,12 is spaced apart from weld 18 and weld 14 extends across both joined sheets 10,12, Fig. 3) and being within the overlapping portion of the second steel material and the melted portion is formed to continuously extend in the extending direction (weld 14 overlaps both joined sheets 10,12 and is formed continuously in an extending direction, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the weld between the plates of Katoaka et al and Shiozaki et al with the spaced apart welds at taught by Goth et al in order to provide a stable and efficient weld between two plates. 

With regards to claim 7, Kataoka et al discloses a manufacturing method for a lap-welded joint
comprising a welding step of welding a first steel material and a second steel material together to obtain a joined body (main plate 1 and upper plate 2 are welded together, Fig. 5b), and a heating step of heating the joined body, wherein the welding step includes a step of, in a state where a portion of the first steel material and a portion of the second steel material overlap with each other as overlapping portions, welding an edge portion of the first steel material and a front face of the second steel material together such that a weld zone is formed along the edge portion (main plate 1 and upper plate 2 are welded together are welded together by weld, Fig. 5b) as seen below:

    PNG
    media_image1.png
    286
    723
    media_image1.png
    Greyscale

Kataoka et al does not disclose a direction perpendicular to an extending direction of the weld zone and parallel to the front face of the second steel material is defined as a reference direction, the heating step includes a step of, while the joined body is restrained from moving in the reference direction (the steel plate 2 was fixed with the jig 3, and MAG welding was performed along the edge of the temporarily fixed upper steel plate 1, paragraph 0016, lines 4-8), the first steel material is restrained from moving in a thickness direction of the first steel material, and the second steel material is restrained from moving in a thickness direction of the second steel material, heating a portion of the overlapping portion of the second steel material such that a melted portion is formed in the portion of the overlapping portion of the second steel material(steel plates 1 and 2 are stacked and fixed by a pressing jig, paragraph 0013, lines 3-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Kataoka et al with the jig as taught by Shiozaki et al in order to perform a repeatable and proper lap welding method. 
Katoaka et al and Shiozaki et al does not teach the sub-portion being spaced from an edge portion of the second steel material that extends in the extending direction and being within the overlapping portion of the second steel material and the melted portion is formed to continuously extend in the extending direction. 
Goth et al teaches the sub-portion being spaced from an edge portion of the second steel material that extends in the extending direction (weld 14 of joined sheets 10,12 is spaced apart from weld 18 and weld 14 extends across both joined sheets 10,12, Fig. 3) and being within the overlapping portion of the second steel material and the melted portion is formed to continuously extend in the extending direction (weld 14 overlaps both joined sheets 10,12 and is formed continuously in an extending direction, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the weld between the plates of Katoaka et al and Shiozaki et al with the spaced apart welds at taught by Goth et al in order to provide a stable and efficient weld between two plates.
With regards to claim 2, Kataoka et al wherein a portion of the overlapping portion of the first steel material and a portion of the overlapping portion of the second steel material are heated (main plate 1 and upper plate 2, Fig. 5b)such that the melted portion is formed in the portion of the overlapping portion of the first steel material and the portion of the overlapping portion of the second steel material (weld bed 3 is formed in the portion of the main plate 1 and upper plate 2, Fig. 5b).
With regards to claim 3, Kataoka et al wherein the melted portion is formed to extend in parallel to the weld zone extending along the edge portion of the first steel material (weld bed 3 is parallel to the edge of main plate 1 and upper plate 2, Fig. 5b).
With regards to claim 4, Shiozaki et al teaches wherein a position heated in the overlapping portion of the second steel material is at a distance of 2 mm or longer to 10 mm or shorter in the reference direction from the weld zone extending along the edge portion (two plates were stacked with a stacking margins of 10mm, paragraph 0016, lines 1-6).
With regards to claim 5, Kataoka et al wherein the portion of the overlapping portion of the second steel material is heated by a laser beam, tungsten inert gas, or an electron beam (MAG arc, TIG arc, plasma arc, and  laser as a heat source, paragraph 0022, lines 1-3).
With regards to claim 6, Kataoka et al wherein the melted portion is formed at a position that is at a distance from the weld zone in the reference direction (Fig. 5b).
With regards to claim 8,Kataoka et al discloses a portion of the overlapping portion of the first steel material and a portion of the overlapping portion of the second steel material are heated (main plate 1 and upper plate 2, Fig. 1)such that the melted portion is formed in the portion of the overlapping portion of the first steel material and the portion of the overlapping portion of the second steel material (weld is formed in the portion of the main plate 1 and upper plate 2, Fig. 5b).
With regards to claim 9, Kataoka et al discloses wherein a position heated in the overlapping portion of the second steel material is at a distance of 2 mm or longer to 10 mm or shorter in the reference direction from the weld zone extending along the edge portion (two plates were stacked with a stacking margins of 10mm, paragraph 0016, lines 1-6).
With regards to claim 10, Shiozaki et al teaches wherein a position heated in the overlapping portion of the second steel material is at a distance of 2 mm or longer to 10 mm or shorter in the reference direction from the weld zone extending along the edge portion (two plates were stacked with a stacking margins of 10mm, paragraph 0016, lines 1-6).
With regards to claim 11, Kataoka et al  the portion of the overlapping portion of the second steel material is heated by a laser beam, tungsten inert gas, or an electron beam (MAG arc, TIG arc, plasma arc, and  laser as a heat source, paragraph 0022, lines 1-3).
With regards to claim 12, Kataoka et al discloses in the heating step, the melted portion is formed at a position that is at a distance from the weld zone in the reference direction (Fig. 5b).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al in view Goth et al. 
 
With regards to claim 13, Kataoka et al discloses a lap-welded joint in which an edge portion of a first steel material is welded to a front face of a second steel material, in a state where a portion of the first steel material and a portion of the second steel material overlap with each other as overlapping portions, the lap-welded joint comprising (main plate 1 and upper plate 2 are overlapped and joined by weld bead 3, Fig. 1):
a weld zone extending along the edge portion of the first steel material and connecting the edge portion to the second steel material (welding bead 3, Fig. 1); and
a melted portion formed in a portion of the overlapping portion of the second steel material at a distance from the weld zone (remelted portion 5, Fig. 1). 
Kataoka et al does not teach assuming that, of directions perpendicular to an extending direction of the weld zone and parallel to the front face of the second steel material, a direction pointing toward an opposite side to the first steel material with respect to the weld zone is defined as a predetermined direction.
Goth et al teaches assuming that, of directions perpendicular to an extending direction of the weld zone and parallel to the front face of the second steel material (weld 14 is a parallel and spaced apart from weld 18, Fig. 3), a direction pointing toward an opposite side to the first steel material with respect to the weld zone is defined as a predetermined direction (pivoting movements 22 toward each side of joined sheet 10 in a predetermined direction, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the weld between the plates of Katoaka et al with the spaced apart welds at taught by Goth et al in order to provide a stable and efficient weld between two plates.
Kataoka et al and Goth et al does not teach at a distance of 0.5 mm from a weld toe of the weld zone on the front face of the second steel material in the predetermined direction, a residual stress on the front face of the second steel material has a value more compressive than a value of a residual stress in a center of the second steel material in a thickness direction of the second steel material. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a predetermined direction at a distance of .5 mm from a weld toe, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).


Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Applicant argues the prior art does not disclose or teach “the sub-portion being spaced from an edge portion of the second steel material that extends in the extending direction and being within the overlapping portion of the second steel material and the melted portion is formed to continuously extend in the extending direction” as amended in claims 1 and 7.
Examiner’s response: Goth et al teaches the sub-portion being spaced from an edge portion of the second steel material that extends in the extending direction (weld 14 of joined sheets 10,12 is spaced apart from weld 18 and weld 14 extends across both joined sheets 10,12, Fig. 3) and being within the overlapping portion of the second steel material and the melted portion is formed to continuously extend in the extending direction (weld 14 overlaps both joined sheets 10,12 and is formed continuously in an extending direction, Fig. 3). 
Applicant’s argument: Applicant argues the prior art does not disclose or teach “a residual stress on the front face of the second steel material has a value more compressive than a value more compressive than a value of a residual stress in a center of the second steel material in a thickness direction of the second steel material” in claim 13.
Examiners response: Applicant argues a limitation that is based on optimization of a distance between the weld zone and a melted portion that is .5 mm. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a predetermined direction at a distance of .5 mm from a weld toe, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Claim 13 is an apparatus claim directed to a weld joint and most of the claim is more directed to how the weld joint is made rather than the structure of it.

		Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761